In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-112V
                                     Filed: August 9, 2017
                                        UNPUBLISHED


    JEAN LALLENSACK,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On January 25, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury caused-in-fact
by her October 23, 2014 influenza vaccination. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.
       On August 7, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case for an injury consistent with a
shoulder injury related to vaccine administration (“SIRVA”). Respondent’s Rule 4(c)
Report at 1. Specifically, respondent “has concluded that a preponderance of evidence
establishes that the injury to petitioner’s right shoulder was caused-in-fact by the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
administration of her October 23, 2014, flu vaccine, and that petitioner’s injury is not due
to factors unrelated to the administration of the flu vaccine.” Id. at 3. Respondent
further agrees that petitioner has met the statutory six month sequela requirement and
that petitioner’s injury is compensable as a caused-in-fact injury under the Vaccine Act.
Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master